Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/21 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of certifying a pre-owned vehicle in the context of a certified pre-owned program.  
Using claim 1 as a representative example that is applicable to claim 8, the abstract idea is defined by the elements of:
receiving a vehicle identification number (VIN); 
decoding the VIN
checking the VIN against a database of vehicles for eligibility of the vehicle to participate in a certified pre-owned program; 
providing an information that explains parameters that could make the vehicle ineligible to participate in a certified pre-owned program;
wherein if the VIN is not eligible to participate in the certified pre-owned program, providing a notification of ineligibility; 
wherein if the VIN is eligible to participate in the certified pre-owned program: 
automatically sending the VIN to one or more vehicle history reporting agencies; 
receiving a vehicle history report (VHR) from the one or more vehicle history reporting agencies related to the VIN; 
analyzing the VHR for eligibility of the vehicle to participate in a certified pre- owned program; 
wherein if the VHR renders the vehicle not eligible to participate in the certified pre-owned program, providing a notification of ineligibility; 
wherein if the VHR renders the vehicle eligible to participate in the certified pre- owned program: 
generating inspection forms and certification checklists that are automatically populated with only items specific to the VIN and certification program requirements;
providing a generated inspection form notification;
providing prompts for completing the inspection forms;
receiving in response to prompts, user generated responses to the inspection forms;
preventing access to a next section of the inspection forms until each prior section of the inspection forms has received a user generated response; 
automatically updating the certification checklists as the inspection forms are completed;
providing an alert for certification authorization; 
providing access to the VHR and user generated responses to the inspection forms, and certification checklists; 
receiving certification approval; 
sending the VIN to a database of certified pre-owned vehicles and listing the vehicle in an inventory of certified pre-owned vehicles;
generating a certification based on the generated responses that conform to preprogrammed guidelines or standards of the certified pre-owned program
providing access to certified pre-owned marketing materials; 
providing access to the inventory of certified pre-owned vehicles and the digital certification
and generating reviewable time stamps for each step performed: 
wherein the VHR, eligibility status, inspection forms, certification checklists, user generated responses, certification, and marketing materials associated with a particular VIN are accessible, once created.



receiving a vehicle identification number (VIN);
receiving vehicle information in response to prompts
receiving an inspection task assignment to assign the inspection task to a technician; 
displaying the assigned inspection task;
generating inspection forms and certification checklists that are automatically populated with only items specific to  the VIN and certification program requirements;
 providing prompts for completing the inspection forms; 
receiving, in response to the prompts, user generated responses input to the inspection forms; 
preventing access to a next section of the inspection forms until each prior section of the inspection forms has received a user generated response; 
automatically updating the certification checklists as the inspection forms are completed; 
providing an alert for certification authorization; 10Application No.15/966,837Docket No.: PMLO-0107US Response to Paper No. 20210114 
providing access to user generated responses to the inspection forms and certification checklists; 
receiving certification approval; 
sending the VIN to a database of certified pre-owned vehicles and listing the vehicle in an inventory of certified pre-owned vehicles; 
generating a digital certification based on the generated responses that conform to preprogrammed guidelines or standards of the certified pre-owned program; 
providing access to the inventory of certified pre-owned vehicles and the digital certification; and
 generating reviewable time stamps for each step performed; 
wherein the eligibility status, inspection forms, certification checklists, user generated responses, digital certification, and marketing materials associated with a particular VIN are accessible, once created

The above limitations of claims 1, 8, and 15 are reciting a method of organizing human activities.  Steps taken to perform an inspection of a pre-owned vehicle and the certification of the vehicle in a certified pre-owned program is considered to be a fundamental economic practice and/or a commercial interaction in the form of advertising/marketing or a sales activity.  As is set forth in the specification in paragraph 003, certified pre-owned (CPO) vehicle certification programs are known to exist.  Paragraph 007 discloses that certified pre-owned use car programs appeared in the early 1990s.  Disclosed in paragraph 008 is that nearly every automotive manufacturer has a CPO program in place.  Paragraph 009 of the specification refers to the CPO program as being an effective marketing tool that is used by automotive manufacturers to build brand loyalty.  As the specification recognizes, CPO programs are ubiquitous in the automotive marketplace and the certification of a pre-owned vehicle amounts to a marketing activity that is being performed to entice the sale of a vehicle.  The claimed concept that is represented by the claimed limitations falls into the category of being a method of organizing human activity based on the guidance given in the 2019 PEG.  The claimed abstract idea is a fundamental economic practice and is a commercial interaction in the form of a marketing or sales activity.    
For claim 1 the additional elements amount to the generating of a technician graphical user interface on a first device, the recitation to the forms being “on screen”, which implies computer implementation, the use of a link to display information, the recitation to the certification being digital, a second device with a GUI, a third device with a GUI, and a fourth device with a GUI.    
For claim 8, the additional elements are the providing of the GUI on a first portable computing device, the recitation to the forms being “on screen” (which implies computer implementation), generating a login page, receiving credentials for login, the use of a link to display information, the recitation to the certification being digital, and a second portable computing device with a GUI.  For claim 15, the additional elements are the server with database connected to a network, portable computing devices, memory system, a sales employee GUI (calling it a sales employee interface does not define anything to the interface itself) of a first device, manager GUI on a second 
For claims 1, 8, 15, the judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computer(s) connected by a network, that are being used as a tool to execute the abstract idea, see MPEP 2106.05(f), in combination with an insignificant extra solution activity, see MPEP 2106.05(g).  The claimed first, second, third, and fourth devices of claim 1, and the portable computing devices of claims 8, 15, (1st, 2nd, 3rd, 4th) are recited at a high level of generality and amount to the use of networked computers that have GUI to allow for data entry and data display.  All computers inherently possess a GUI that allows for interaction with a user and is not taken as a recitation to a particular machine.  Calling the GUIs by different names does not define anything to the GUI itself other than the fact that it is being used as a tool to either allow data input or to provide for data display.  The linkage of the claim to the claimed devices (computing devices) that have a GUI, and the use of a screen is nothing more than a link to computer implementation for execution of the abstract idea, see MPEP 2106.05(f) and/or 2106.05(h). With respect to the certification being digital, this is also taken as an instruction for one to practice the invention using a generic computer and serves as a link to computer implementation (link to a particular technological environment).  The digital certification is the computer analog to the paper certification that can be generated by a person and is a link to a particular technological environment (computer implementation).  The claimed server, portable computing device, network, and database elements are reciting generic computing structure that is nd prong of the 2019 PEG.  
Additionally, for claim 8 and with respect to the display of a login page and receiving credentials for login, this has been found to be directed to an insignificant extra solution activity that is incidental to the overall process being claimed, see MPEP 2106.05(g).  The login page and receipt of credential are used to grant access to a computer system.  This is a pre-solution type of activity that is a nominal or tangential addition to the overall claimed invention and does not provide for integration into a practical application.  The login has no effect on the certification process and is not required to be able to do what is claimed.  A person would be very hard pressed to find a computer that does not have a login screen for a user to log into and that allows for user credentials to be entered.  The fact that a user has to login to a computer to obtain access to software and data stored on the computer can also be construed as nothing more than a link to computer implementation.  The combination of the above noted additional elements do not provide more to the claim than they do individually, and are not found to be collectively providing for integration into a practical application; therefore, the claim is found to be directed to the abstract idea identified by the examiner.
nd prong (claims 1 and 15), and in combination with the well understood, routine, and conventional act of requiring a user to login before granting access to a computer system (only found in claim 8).  This does not render the claims as being eligible.  See MPEP 2106.05(f) with respect to the claimed digital certification, server, portable computing device, memory, GUI and use of screens, etc..  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This applies to the claimed first, second, third, and fourth devices that have a GUI as claimed.  This interpretation is consistent with the recently issued 2019 PEG.  For claim 8, with respect to the use of a login page and receiving user credentials, this is reciting the well understood act of having a user login to a computer before granting access to data and programs in the computer.  The use of a login page to receive user credentials such as a user ID and password is ubiquitous to the computing field and is widely prevalent in almost every industry that uses computers.  In support of this assertion the examiner again cites to Conforti (20140201834) in paragraph 002 and Allyn (20160174072) in paragraph 001.  Both references discuss how the use of computers that require login credentials for users is ubiquitous and is very common.  The use of a login page that solicits a user ID and/or password to obtain access to a given system is something that is very well understood, routine, and conventional when it comes to using computers.  For step 2B of the analysis, this does not provide significantly more to the claim(s) when 
For claims 2, 9, 16, the applicant is reciting a further embellishment of the same abstract idea that was set forth for claim 1.  Recording responses can be done on paper and the claimed database is merely a collection of data in a generic sense.  Nothing additional is claimed in claim 6 for further consideration under the 2nd prong or at step 2B.
For claims 3, 10, 17, the generation of reports based on a statistical analysis is considered to be reciting more about the same abstract idea of claim 1.  This is a step that can be done by people.  Report generation does not render the claim non-abstract because this element is not an additional element.
For claims 4, 11, 18, reciting that the reports are password protected and only available to authorized personnel is considered to be reciting more about the abstract idea of the claims.  The reports are not actually even in the claim scope for claim 4 and 18 because the claims are not method claims that actually generate a report.
For claims 5, 12, 19, the recitation to using a touchscreen is considered to be another link to computer implementation of the abstract idea, see MPEP 2106.05(f).  This does not provide for integration into a practical application or significantly more.
For claims 6, 13, 20, the type of inspections that are claimed are considered to be part of the abstract idea of the claim.  Nothing additional is claimed in claim 6 for further consideration under the 2nd prong or at step 2B.

Therefore, claims 1-21 are rejected as being directed to an abstract idea without integration into a practical application and without reciting significantly more.

Response to arguments
The traversal of the 101 rejection in view of the amended claims is not found to be persuasive.
On pages 13-14 the applicant argues that the claims are not directed to a judicial exception and argues that the claims are eligible because the claimed system and method has never been and could not be performed in an automated fashion by a human being.  With respect to the method not being done before by humans or humans not automating the method, this is not the test for eligibility because novelty or non-obviousness over prior art does not equate to eligibility.  With respect to arguing that a person cannot do what is claimed in an automated manner, all that the claims do is link the execution of the various steps to the use of electronic devices that have a GUI.  What is claimed stepwise can be performed by people using pen and paper.  Any automated, even though it still relies on data entry from humans to allow for the claimed steps and certification to occur.  The “automation” of steps that is recited in the pending claims amounts to a link to a particular technological environment which is the implementation by computers.  This does not render the claims eligible.
The cited PTAB decision on page 13 is noted, but is not persuasive to show error in the 101 rejection for the pending claims.  No credible nexus has been shown that the issues are the same and that the prior decision is commensurate with the 2019 PEG (cited PTAB decision was in 2015).  Contrary to what the applicant argues, using a tangible device such as a computer with an interface to perform steps that define the abstract idea does not provide for more than the abstract idea.  It may render the claims eligible because there is no absolute rule on claim eligibility and one must keep an open mind, but it does not as a rule render a claim eligible to just link the judicial exception to computer implementation.  To find as much would violate the Alice decision.  The extent of the use of the computer and the interface must be considered as well as the level of specificity that is used in the claims.  Just using a computer that has a GUI does not render a claim eligible if the computer and GUI are simply being used as a tool to execute the abstract idea.  That is the situation for the pending claims in the opinion of the examiner.  At the 2nd prong the use of computers with GUIs does not provide for integration into a practical application. 

   In SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC, the court stated:

“We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.”


st-4th devices and GUIs are being used for data entry, data display, and receiving/sending information to another device over a network.  The extent of the involvement of the claimed technology is simply as a tool to execute the abstract idea.  Even if the abstract idea is new and improved and innovative, that is not enough to render the claims eligible because the additional elements of the claims do not provide for integration into a practical application or significantly more.  Also, what has been claimed as far as the steps that define the abstract idea, can be done by people.  None of the claimed steps are something that is computer centric and could not be done by people such that is lends eligibility to the claimed invention.  People can assign a technician, approve a certification, document timestamps using paper (like time cards do, paper cards), etc..  Nothing is claimed that is using a computer in an unconventional manner or that amounts to more than just using networked computers to perform the administrative act of going about the process of certifying a vehicle as a certified pre-owned vehicle.  For these reasons it is not persuasive to argue that the claims are improving technology or a technical field.  The fact that people can review the information so that they may find errors, as is argued on page 14, is not related to an improvement to technology but is the result of having up to 4 people review the same information to minimize errors.  This is not a result of technology and is not something that represents a technological or technical improvement that provides for integration into ta practical application or significantly more.  People can view the same news article using a computer and that is not anything but using computers to allow access to information.  The argument that the claims are eligible is not persuasive for the above reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hollenshead et al. (20130006809) teaches a CPO program and having a checklist for a technician to follow.  This is relevant to what is claimed.
                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DENNIS W RUHL/           Primary Examiner, Art Unit 3687